Citation Nr: 1505320	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  06-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee conditions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied reopening the Veteran's claim of service connection for a bilateral knee condition.  

In August 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In September 2010, the Board remanded the issues of service connection for a bilateral knee condition and posttraumatic stress disorder (PTSD) for further development.  In June 2014, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  This decision constitutes a full grant of benefits on this issue.  Therefore, the claim of service connection for PTSD is no longer on appeal.  Regrettably, as outline below, another remand is necessary before appellate review may proceed on the issue of entitlement to service connection for a bilateral knee condition.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his bilateral knee condition had its onset in-service, while he was on active duty in the Navy.  The Board has determined that an additional VA medical opinion is needed in order to make a determination in this case, as further explained below.  

Initially, the Board notes that VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature,' while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para. 2.  However, a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  The Board is also mindful that a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Also, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  Id.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease- or injury-related defect to which the presumption of soundness can apply').

The Board notes that the Veteran's June 1963 entrance examination is void of any diagnosis of left or right knee conditions, and therefore, he is presumed sound on entry as to any congenital disease or acquired condition.  

Additionally, pursuant to the September 2010 Board remand, the Veteran was afforded a VA examination in May 2014 to assess his bilateral knee condition.  The examiner concluded that while the Veteran had genu valgum that was more likely than not congenital and degenerative joint disease (DJD) of both knees, it was more likely than not that the Veteran's current knee condition was due to his obesity and age and less likely than not due to his knee injuries, complaints, and treatment while in the Navy.  Additionally, the examiner noted that while the Veteran's service treatment records indicated that he had knee problems prior to entering the Navy, it was less likely than not that his current knee conditions were due to aggravation of pre-existing knee conditions.  Further, the examiner stated that the Veteran's genu valgum was more likely than not worsened by his obesity, which accelerated the natural progression of the condition and was less likely than not aggravated by his Navy service.  The Board finds that an addendum opinion is necessary to assist the Board in rendering the appropriate legal determinations.  

Accordingly, the case is REMANDED for the following action:

1) Return the claims file to the VA examiner who conducted the May 2014 VA examination for an addendum opinion regarding the issue of entitlement to service connection for bilateral knee conditions.  A copy of this remand and all relevant medical records should be made available to the examiner.  If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the subsequent opinion request.  

In light of the examiner's findings in the 2014 VA examination report, the examiner is requested to provide an opinion as to the following questions:

(a) Is the Veteran's genu valgum congenital or acquired? 

(i) If the Veteran's genu valgum is congenital, is it a defect or disease? 

(ii) Generally, is the condition of genu valgum capable of worsening over time?

(iii) If the Veteran's genu valgum is a CONGENITAL DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(iv) If the Veteran's genu valgum is a CONGENITAL DISEASE, is it clear and unmistakable that the Veteran entered service with pre-existing genu valgum?  If YES, is it clear and unmistakable that the Veteran's pre-existing genu valgum WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(v) If the Veteran's genu valgum is an ACQUIRED disorder, is it at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to symptomatology noted in service?

(b) Additionally, in reference to the Veteran's diagnosed DJD, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i) 	If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

	If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii) 	If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not (50 percent or greater probability) that the disorder is directly related to service, to include his in-service complaints and treatment.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records, VA treatment records, and lay statements regarding the incurrence of his claimed bilateral knee disabilities.  The rationale for any opinion offered should be provided.

2) Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing,  readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

